


110 HRES 572 IH: Encouraging employers and online dating

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 572
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. King of New York
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Encouraging employers and online dating
		  sites to use sex offender registries for background checks.
	
	
		Whereas registries tracking sex offenders are important
			 tools in protecting against recidivism among sex offenders;
		Whereas the Jacob Wetterling Crimes Against Children and
			 Sexually Violent Offender Registration Act (the Wetterling Act,
			 42 U.S.C.
			 14071), established guidelines for the 50 States, the District
			 of Columbia, and territories to require sex offenders to register where they
			 reside, work, and attend school, as applicable;
		Whereas the Adam Walsh Child Protection and Safety Act
			 (the Walsh Act,
			 Public Law
			 109–248), expanded the range of offenses that require
			 registration in the Wetterling Act, as well as extended the requirement to
			 register to juveniles convicted of serious sex offenses;
		Whereas the Walsh Act requires all jurisdictions to
			 implement at least the registration requirements described in title I of the
			 Walsh Act by July 27, 2009; and
		Whereas section 120 of the Walsh Act established the Dru
			 Sjodin National Sex Offender Public Website to enable the public to obtain
			 relevant information for each sex offender by a single query for any given zip
			 code or geographical radius: Now, therefore, be it
		
	
		That the House of Representatives
			 encourages—
			(1)employers to check the names of potential
			 employees with the Federal and State sex offender registries when hiring for
			 positions that involve teaching, supervising, interacting with, or working in
			 the general vicinity of children;
			(2)online dating sites to check the names of
			 site members and individuals seeking site membership with the Federal and State
			 sex offender registries, and take appropriate measures to prevent inappropriate
			 use of such sites, including prohibiting access to individuals that are listed
			 on such registries; and
			(3)all States and jurisdictions to
			 expeditiously implement at least the registration requirements described in
			 title I of the Walsh Act before July 27, 2009, and to the greatest extent
			 possible implement stricter requirements than those so described.
			
